Citation Nr: 0211498	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Rafael E. Delgado-Roman, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

On February 7, 2000, the Board issued a decision that 
reopened the appellant's claim for service connection for an 
acquired psychiatric disorder, and remanded it for the RO's 
consideration on the merits.  The Board remanded the issue 
again in January 2001 for further development.  The case has 
returned for appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No currently shown acquired psychiatric disorder was 
present during service; a psychosis was not manifested within 
one year of the veteran's discharge from service; and no 
currently shown, acquired psychiatric disorder is otherwise 
etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of a psychosis during active duty may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126  (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
an acquired psychiatric disorder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective statement and supplemental statements of the case 
sent to the veteran notified him of the evidence required to 
grant his claim, and of the information and evidence needed 
to substantiate them.  The Board also informed the veteran of 
this in the February 2000 and January 2001 Remand.  Thus, the 
notification requirements of the VCAA have been satisfied, 
and there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in correspondence dated 
November 2000 and June 2001, as well as in the supplemental 
statements of the case, which were sent to the veteran's 
address of record, and notified the veteran of the type of 
evidence necessary to substantiate his claims.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley, see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In 
this case the veteran has not provided the requested 
information regarding his medical providers that might have 
provided relevant findings with respect to his service-
connection claim for an acquired psychiatric disorder.  Based 
on these particular facts, therefore, there is no further 
action which must be undertaken to comply with the provisions 
of the VCAA and the claim will instead be decided based on 
the evidence of record.

II.  Service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the preponderance of the medical 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder.  Contemporaneous medical 
findings may be given more weight than a medical opinion 
coming many years after separation from service.  See Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  The Board finds 
the veteran's service medical records, specifically the 
February 1956 separation from service report, and a November 
1964 medical opinion provided by J. Garcia Quevedo, M.D. (the 
veteran's private physician), to be controlling in this case.  
According to the veteran's February 1956 separation from 
service examination report, no abnormality was noted with 
respect to the veteran's claimed acquired psychiatric 
disorder.  The veteran's private physician, J. Garcia 
Quevedo, M.D., noted in a November 1964 report that the 
veteran developed a psychoneurosis secondary to a post-
service operation to remove a kidney, due to a nonservice-
connected disorder, several years before in the early 1960s.  

According to subsequent VA examination reports in June 1965, 
January 1966, January 1967, and June 1969, the veteran was 
diagnosed with depressive reaction.  These examination 
reports are negative for a nexus opinion linking the 
veteran's depressive reaction to service.  

The Board finds that this evidence, which does not link the 
etiology of the veteran's current acquired psychiatric 
disorder to service, or to within a year from discharge, 
outweighs any evidence to the contrary.  

The Board has considered the evidence that favors the 
veteran's claim, but finds that it lacks probative weight in 
comparison with the foregoing evidence.  Although this 
evidence was considered by the Board in the February 2000 
decision to be new and material in order to reopen the claim 
for service connection, this does not mean that upon 
readjudication the Board is compelled to accept these 
opinions.  See Guerrieri v. Brown, 4 Vet. App. at 471.

This favorable evidence includes a copy of a VA medical 
treatment report, dated in June 1975, noting that the veteran 
"[was] known to have chronic schizophrenia since 1954."  The 
June 1975 VA examiner's comment lacks probative value, 
however, because it was made nearly 20 years after service 
and it contradicts the service medical records without 
explaining the basis of the statement.  There is no evidence 
in the service medical records that the veteran had 
schizophrenia in 1954.  

Further, to the extent that the veteran has repeatedly 
provided a history of having an acquired psychiatric disorder 
that was diagnosed during service, the mere transcription of 
such history by health care providers does not turn such 
statements into competent evidence as to the etiology of an 
acquired psychiatric disorder.  See LeShore v. Brown, 8 Vet. 
App. 406, 410 (1995).  In fact, a medical opinion offered 
based on consideration of such incredible history lacks 
probative value to establish a diagnosis of service-related 
acquired psychiatric disorder.  Thus, the VA examiner in 1975 
did not have the advantage of first-hand clinical evaluation 
of the appellant's symptomatology proximate to the time of 
the events during service.  Struck, 9 Vet. App. at 154.  
Given that this medical evidence is dated almost 20 years 
after the veteran was discharged from service and that it 
contradicts the service medical records without an 
explanation or discussion of the evidence used to make this 
conclusion, the Board finds that it lacks credibility.  

The same analysis is true with respect to a treatment summary 
report from E.R. Jiminez Olivio, M.D.  Dr. Olivio indicated 
that he had treated the veteran since 1965, and that the 
veteran "[had] been afflicted by his nerves since he was 
discharged from the army in the year 1956".  Dr. Olivio's 
statement lacks probative weight because he admittedly did 
not treat the veteran during service.  Instead, he began 
treating the veteran almost 10 years after discharge.  He 
also did not address Dr. Quevedo's November 1964 finding that 
the veteran developed a psychoneurosis secondary to a post-
service operation to remove a kidney.  The Board does not 
dispute that Dr. Olivio has treated the veteran since 1965, 
but the Board does not find his statement probative in light 
of the service medical records, and the post-service medical 
evidence up to 1965, before Dr. Olivio began treating the 
veteran for his nerve affliction.

Moreover, the treatment report from the Department of Health 
Mental Health Center in Arecibo, Puerto Rico, dated in April 
1998, provides no clinical basis for finding provided.  Given 
that it is dated over 40 years since the veteran was 
discharged from service, the Board finds that it lacks 
probative weight when compared with the opposing evidence 
discussed above.  Struck, 9 Vet. App. at 155-56.

The only other evidence offered to support the appellant's 
assertion that his present acquired psychiatric disorder had 
its onset in service consists of his own sworn testimony and 
written statements.  The military records do not support the 
statements provided by the veteran.  Although the veteran 
contends that he developed an acquired psychiatric disorder 
as a result of military service, as a lay person untrained in 
the fields of medicine and/or science, he is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also 66 Fed. Reg. 45,630 (2001) 
[defining "competent medical evidence" as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions]. 

As noted above, the RO contacted the veteran in writing 
several times and requested that he provide information 
relating to Dr. Olivio and the Department of Health Mental 
Health Center in Arecibo, Puerto Rico, in order to obtain 
further records.  The veteran has not supplied this 
information.  Hence, service connection must be denied on a 
direct and a presumptive basis.

The Board finds that further development for a nexus opinion 
examination is not necessary.  The medical record is entirely 
negative for any evidence of the claimed disorder until about 
seven years after discharge.  It is the responsibility of the 
Board to determine the credibility of proffered evidence by 
evaluating each piece of evidence in light of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In the absence of medical evidence suggestive of the 
development of an acquired psychiatric disorder during 
service, or within one-year from discharge, referral of this 
case for a VA examination or opinion would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  Any medical opinion that 
links the veteran's claimed disorder to uncorroborated events 
during his period of service would necessarily be based 
solely on the veteran's uncorroborated recent assertions 
regarding his own medical history.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

In the absence of any evidence other than the veteran's mere 
assertions on which a medical examiner could link the claimed 
disorder to the veteran's period of service, such opinion 
would be useless.  Under the circumstances presented in this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  Accordingly, the 
Board determines that a medical examination or medical 
opinion is not necessary in the instant case, and that a 
remand for the purpose of providing a medical examination or 
obtaining a medical opinion consequently is not warranted.
 
For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The veteran's recent lay statements to 
the contrary notwithstanding, there is no competent, 
objective evidence that an acquired psychiatric disorder was 
present during his service from 1954 to 1956 or within a year 
of his discharge.  Accordingly, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

